Title: From John Adams to J. H. Tiffany, 31 March 1819
From: Adams, John
To: Tiffany, J. H.



Sir
Quincy March 31st 1819


Your Political Chart is a happy thought—and an invention as useful as it is ingenious, accept my best thanks for the present you have made me of it—and for your obliging favour of March the 18th. which came to my hand but yesterday—
As I have always have been convinced that abuse of Words, has been the great instrument of Sophistry and Chicanery—of party, faction and Division in Society:—the time has been when I would have attended you with pleasure, in your pursuit of Correct definitions.
Liberty and Republick are two words which you have judiciously chosen but my forces are exausted and my days well nigh spent I therefore can be of no service to you.—
Dr Price has defined Civil Liberty as distinguished from Physical Moral, and Religious, Liberty—“to be the power of a Civil Society to Govern itself, by its own discretion or by laws of its own making by the majority in a collective body or by fair Representations”
I would define liberty to be a power to do as we would be done by the definition of Liberty as doing whatever the laws permit I would deffine LibertyI would define Liberty to be a power to do as we would be done by—the definition of Liberty to be the Power of doing whatever the Laws permit, meaning the Civil Laws—does not appear to be Satisfactory—but I would rather refer you to other writers than to any thing of my own—Sidney, Harrington: Lock, Montiesquieu, and even Hobbs, are worth consulting, and many others.—
Custom is said to be the standard of the meaning of words—and for the purposes of Common parlance, it may answer well enough—but where science is Concerned some thing more technical must be introduced. The Customary meanings of the word Republic and Common-wealth have been infinite. They have been applied to every Government under Heaven that of Turkey and that of Spain as well as that of Athans and of Rome of Geneva and St Marino. The Strict definition of a Republick is that, in which the Sovereignty, resides in more than one Man—a Democracy then is a republick as well as an Aristocracy or any mixture of both
The Federalist is a valuable Work and Mr Madison’s part in it as respectable as any other—but his distinction between a Republick, and a democracy, cannot be justified. A Democracy is as really a republick, as an Oak is a Tree—or a Temple a Building—there are in strickness of Speech and in the Soundest technical Language democratical and Aristocratical Republicks, as well as an infinite variety of Mixtures of both—
I have been obliged to borrow a hand to give you this assurance of the Gratitude and respect of your obliged humble Servant
John Adams—